3C-CO2H where a tertiary carbon atom is adjacent to the-CO2H moiety. Given their structure, the trialkyl acetic acids of Robbins and their corresponding polyamides would be more lipophilic than the dialkyl amidoamine as in claim 1 and thus would benefit from inclusion of oxides such as ethylene oxide to increase their water solubility. Applicants argue that the Hindley compositions would need to be structurally similar to the polyamides of Robbins since there is no evidence of including oxides like ethylene oxide in a polyamide composition that is structurally dissimilar to the polyamides of Robbins. 
	In response, this argument is not found persuasive because Robbins discloses when choosing the reactants that include polyamine and neoalkanoic acid reactants, selecting such reactants with desired proportions of hydrophilic and hydrophobic groups such as ethylene oxide allows one to control the hydrophile-lipophile balance of the polyamide to be made, and fine tune water insolubility so that it can be a more effective hair conditioner in the intended process or product. The arguments of counsel cannot In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. While the polyamines of Robbins and Hindley utilize different polyamines, "the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Robbins says that when choosing reactants for polyamines which would be applicable to polyamines such as those in Hindley. 
	While the Examiner understands the motivation and purpose of reacting with ethylene oxide not for the same reasons as Robbins, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicants argue with regards to the ethylene oxide, there is no identification  of specific compounds or their commercial sources. Applicants argue there is not enabling disclosure to suggest how this would be achieved as there is no other mention of oxides in the specification or examples.  
	This argument is not found persuasive as ethylene is considered ethylene oxide regardless of the commercial source it was obtained from. It is not a requirement a limitation is in the Example for it to be enabled by the specification. Reactions with ethylene oxide are well known to one of ordinary skill in the art  and a  patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Any part of the specification can support an enabling disclosure, even a background section that discusses, or even disparages, the subject matter disclosed therein. Callicrate v. Wadsworth Mfg., Inc., 427 F.3d 1361, 77 USPQ2d 1041 (Fed. Cir. 2005)(discussion of In reVaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co.v.E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984). 
	The Examiner additionally points out that patentability is not based on reaction with ethylene oxide and that while not relied upon in the rejection the reaction with ethylene oxide with amines is known in the art see for example, (US 6,388,111). Reacting triamine to form secondary amidoamine which is then reacted with an alkylene oxide (ethylene oxide) to convert the secondary amine into a tertiary amine containing alcohol group for use in hair care (see last paragraph of col. 3-  first  and second paragraphs of col 4). The Examiner notes the reference has not been relied upon as prior art but is provided to show that even if Robbins were to be overcome this feature (reaction ethylene oxide)  is not the patentable weight of the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615